Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 4/4/2022 regarding claims rejections under 35 U.S.C. 103 in claims 1-20 have been fully considered but they are not persuasive. 
The applicant argues on page 12 of the remark filed on 4/4/2022 that “Zhang fails to disclose a virtual reference battery, the response of which is identical to a response of the target battery when an identical excitation condition is given. Thus, Zhang does not disclose feature (a)”. 
The Office respectfully disagrees and submits that Zhang discloses a virtual reference battery, and the response of which is identical to a response of the target battery when an identical excitation condition is given. It is cited in Zhang that “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”, [0042]. The predetermined profiles of various battery shorting behaviors (“virtual reference battery”) were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Moreover, Figures 4-6 of Zhang shows that the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures. The target battery’s profile of shorting types and behaviors were also studied and modeled ([0036]). When the comparator determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file ([0042]), a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given.
The applicant also to argue on page 12 that “Zhang does not disclose feature (b). Moreover, Zhang does not disclose calculating a difference between the target battery parameter value and the reference battery parameter value described in feature (b). Therefore, Zhang does not disclose feature (c).” 
The Office respectfully disagrees and submits that Zhang discloses determining a reference battery parameter value of the virtual reference battery at the specified moment based on the reference initial battery parameter ([0042], Figures 4-6, [0036]) as stated above. Moreover, the comparator is used to compare the information from detector with the profiled stored in file, and determines difference between the measure values and the reference profile modelled parameter values. If the comparator determines that there is a match, the controller determines that the target battery is micro-short-circuited ([0042], [0043]).
The applicant continue to argue on pages 13-14 that “Roumi does not disclose determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (feature (b)) … As shown above in Item iv, the SOC or SOH determined by the cell monitoring and management component disclosed by Roumi is based only on measured cell parameter (Roumi, paragraph [0155]), which does not match feature (b). Further, since Roumi addresses a different problem, a skilled person would not consider combining Roumi with Zhang. Even if the two are combined, one would be led away on reading Roumi. Further, as is the case with Roumi, it also fails to disclose or to suggest features (a), (b) and (c) identified above as missing from Zhang”.
The Office respectfully disagrees and submits that Zhang discloses determining a reference battery parameter value of the virtual reference battery at the specified moment based on the reference initial battery parameter as stated above ([0042], Figures 4-6, [0036]). 
Moreover, Roumi discloses determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value. It is cited in Roumi that “the computing device is further operative to determine at least one pack charging parameter based upon a charging model. Examples include, but are not limited to, determining the state of charge or state of health based on at least one of the voltage profile, current profile”, [0012]. The measured the electrical and physical parameters of the target battery pack are transmitted to the energy management and monitoring system. The target battery pack parameters are employed to estimate a state of charge (SOC) and a state of health (SOH) for the battery pack, and the SOC before and after charging or discharging are estimated from the numerical models (“virtual reference batteries”) ([0147]). Therefore, the combination of Zhang and Roumi discloses the instant claim limitation of “determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter”.
Independent claims 8 and 15 are analogous to independent claim 1 for at least the reasons stated above. Therefore, independent claims 1, 8, and 15 are not patent eligible.
Claims 2-7 depend on independent claim 1, claims 9-14 depend on independent claim 8, and claims 16-20 depend on independent claim 15. Therefore, dependent claims 2-7, 9-14, and 16-20 are also patent ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833”. 
As to claim 1, Zhang teaches “A battery micro-short circuit detection method ([0006])
comprising: obtaining a target initial battery parameter value of a target battery at an initial moment (Figures 4-12; [0006]; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang), and determining a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator  determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given); obtaining a target battery parameter value of the target battery at a specified moment (Figures 4-12; [0041]; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12); determining a reference battery parameter value of the virtual reference battery at the specified moment based on the reference initial battery parameter (Figures 4-12; [0036]; [0042]; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited ([0042]; [0043]; i.e., the comparator difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”
	Zhang does not explicitly teach “determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value”.
Roumi teaches “determining a reference battery parameter value of the virtual 
reference battery at the specified moment based on the target battery parameter value ([0012]; [0147]; i.e., a virtual reference battery parameter value includes a state-of-charge value of the virtual reference battery; and a virtual battery parameter values are determined using the measured battery parameter values).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).

As to claim 8, Zhang teaches “A battery micro-short circuit detection apparatus 
([0024]), comprising: an obtaining module; configured to: obtain a target initial battery parameter value of a target battery at an initial moment (Figures 4-12; [0006]; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang), and determine a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator  determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given); wherein the obtaining module is further configured to obtain a 6target battery parameter value of the target battery at a specified moment (Figures 4-12; [0041]; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12); a determining modules configured to determine a reference battery parameter value of the virtual reference battery at the specified moment obtained by the obtaining module and the reference initial battery parameter (Figures 4-12; [0036]; i.e., the modelled battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); and a calculation module configured to calculate a difference between the target battery parameter value obtained by the obtaining module and the reference battery parameter value determined by the determining module, wherein the determining module is further configured to determine, based on the difference obtained by the calculation module, that the target battery is micro-short-circuited ([0042]; [0043]; i.e., the comparator difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”
	Zhang does not explicitly teach “determine a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value”.
Roumi teaches “determine a reference battery parameter value of the virtual 
reference battery at the specified moment based on the target battery parameter value ([0012]; [0147]; i.e., a virtual reference battery parameter value includes a state-of-charge value of the virtual reference battery; and a virtual battery parameter values are determined using the measured battery parameter values).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).

As to claim 15, Zhang teaches “obtaining a target initial battery parameter value of a 
target battery at an initial moment (Figures 4-12; [0006]; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang), and determining a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036]; 0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator  determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given); obtaining a target battery parameter value of the target battery at a specified moment (Figures 4-12; [0041]; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12); determining a reference battery parameter value of the virtual reference battery at the specified moment based on the reference initial battery parameter (Figures 4-12; [0036]; i.e., in Zhang’s system, a battery shorting behavior is studied and modeled. External parameters such as temperature, voltage, current are also measured as a function of time while the battery is in operation. The modelled battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); and calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short- circuited ([0042]; [0043]; i.e., the comparator difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is).” 
	Zhang does not explicitly teach “A non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform operations; and determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value”.
Roumi teaches “A non-transitory computer-readable storage medium comprising 
instructions which, when executed by a processor, cause the processor to perform operations ([0138]; [0200]); and determining a reference battery parameter value of the virtual 
reference battery at the specified moment based on the target battery parameter value ([0012]; [0147]; i.e., a virtual reference battery parameter value includes a state-of-charge value of the virtual reference battery; and a virtual battery parameter values are determined using the measured battery parameter values).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).

	Claims 2, 5, 7, 9, 12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833”, in further view of “Kawakami US 20020109506”. 
As to claim 2, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 1.
	Zhang teaches “a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0041]) wherein determining a reference battery parameter value of the virtual reference battery comprises: determining value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery (Figures 4-12; [0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles  of various battery shorting behaviors (“virtual reference battery”) were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Figures 4-6 shows value of the target battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves. Since, the shorting behaviors of the target battery is studied and modeled, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment), and the reference initial battery parameter of the virtual reference battery ([0036]; [0042]); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values); the target terminal voltage value (Figure 6); and determining, based on the difference, that the target battery is micro-short-circuited ([0042]; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).” 
	Zhang does not explicitly teach “determining a state-of-charge change value of the virtual reference battery; determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery; and calculating a battery capacity difference between the target remaining battery capacity and the reference battery capacity”.
Roumi teaches “determining a state-of-charge change value of the virtual reference 
Battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value  of the virtual reference battery can be determined); determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not
limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack
current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value); and calculating a battery capacity difference between the target remaining battery capacity and the reference battery capacity ([0009] teaches “a battery state of health is predicted by measuring the difference between a measured battery parameter and a mean desired battery parameter (based on statistical data points from similar batteries in similar conditions or based on statistical data points expected from the same battery based on the battery's history and computer modeling)”; [0119]; [0147]; i.e., State of health (SOH) is a measure of a battery’s capacity capability to deliver its specified output, and the SOH can be predicted or calculated by measuring the difference between a measured battery parameter and a mean desired battery parameter based on computer modeling).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “calculating a 
target remaining battery capacity of the target battery based on the target terminal voltage value; and remaining battery capacity of the virtual reference battery“.
Kawakami teaches “calculating a target remaining battery capacity of the target 
battery based on the target terminal voltage value ([0010]; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating
voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”) and, “remaining battery capacity of the virtual reference battery ([0002] teaches “a detecting method for detecting internal State of a rechargeable battery and a detecting device suitable for practicing said detecting method. The internal state here is meant to include deterioration state, remaining capacity”; Claims 4 & 5).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami.
The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 5, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 1.
Zhang teaches “the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature,
energy (e.g., heat), voltage, current”); wherein determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (Figures 4-12; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang; [0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles of various battery shorting behaviors (“virtual reference battery”) were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator  determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given) comprises: determining value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment based on the current and temperature values of the target battery), and determining a reference battery of the virtual reference battery based on value of the reference initial battery parameter of the virtual reference battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery based on value of the reference initial battery parameter of the virtual reference battery); and determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference battery and the current value (Figures 4-12; [0036]; [0042]; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited comprises ([0036]; [0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator compares differences between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”): calculating a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005]; [0042]; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery), and determining, based on the voltage difference, that the target battery is micro-short-circuited (Figure 6; [0008]; [0036]; [0042]; [0043]; i.e., voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery. Based on the voltage difference, whether a target battery is micro-short-circuited can be determined).”   
	Zhang does not explicitly teach “determining a state-of-charge change value of the virtual reference battery; and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery”.
	Roumi teaches “determining a state-of-charge change value of the virtual reference battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value  of the virtual reference battery can be determined); and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
Kawakami teaches “determining a reference terminal voltage value of the 
virtual reference battery at the specified moment based on the reference remaining battery capacity ([0010]; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; Claims 4 & 5).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 7, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 5.
	Zhang teaches “the determining, that the target battery is micro-short-circuited ([0005] teaches “the monitor means including at least one profile of a battery shorting behavior”) comprises: calculating difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery (Figure 6; [0005];  [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured while the battery
is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current”; 0042]; [0043]; i.e., voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery); and determining that the target battery is micro-short-circuited ([0006]).”
	Zhang does not explicitly teach “battery capacities of the virtual reference battery and the target battery; and calculating a battery capacity difference; and if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited”.
	Roumi teaches “calculating battery capacities of the virtual reference battery and the target battery ([0002]; [0012] teaches “determine at least one pack charging parameter based upon a charging model … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0147];  i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); and calculating a battery capacity difference ([0129]; [0147]; [0189]); and if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ([0184] teaches “If the short detection occurs during charging of the battery cell 210, the battery pack monitoring and management component 204 stops the charging of the battery pack 106, and may even apply a load to the entire battery pack 106 to assist discharging shorted Cell 2. The discharging of Cell 2 to Cells 1 and 3 can be accomplished by adjusting the output
voltage of the circuitry of Cells 1, 2 and 3”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “remaining battery capacity of the virtual reference battery and the target battery “.
Kawakami teaches “remaining battery capacity of the virtual reference battery and the 
target battery (Figure 4, #S324; [0010] teaches “The term “remaining capacity' of the rechargeable battery is meant a presently Stored electricity quantity which can be discharged”; [0053]; Claims 4 & 5; i.e., basic data are obtained by way of computer simulation; and therefore, remaining battery capacity of the virtual reference battery and the 
target battery can be obtained).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 9, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 8.
	Zhang teaches “the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0041]) wherein the determining module is configured to: determine a value of the virtual reference battery within duration between the specified moment and the initial moment (AT0) based on the current value of the target battery and the temperature parameter value of the target battery ([0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Figures 4-6 shows value of the target battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves. Since, the shorting behaviors of the target battery is studied and modeled, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment), and the reference initial battery parameter value of the virtual reference battery ([0036]; [0042]); and wherein the calculation module is configured to: calculate a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values); the target terminal voltage value (Figure 6); and the determining module is configured to determine, based on the difference obtained by the calculation module, that the target battery is micro-short-circuited, ([0042]; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).” 
	Zhang does not explicitly teach “determine a state-of-charge change value of the virtual reference battery; determine a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery; and calculate a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity”.
Roumi teaches “determine a state-of-charge change value of the virtual reference 
battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value  of the virtual reference battery can be determined); determine a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not
limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack
current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value); and calculate a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity ([0009]; [0119]; [0147]; i.e., State of health (SOH) is a measure of a battery’s capacity capability to deliver its specified output, and the SOH can be predicted or calculated by measuring the difference between a measured battery parameter and a mean desired battery parameter based on computer modeling).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “calculate a 
target remaining battery capacity of the target battery based on the target terminal voltage value; and remaining battery capacity of the virtual reference battery“.
Kawakami teaches “calculating a target remaining battery capacity of the target 
battery based on the target terminal voltage value ([0010]; [0053] teaches “computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”) and, “determine reference remaining battery capacity of the virtual reference battery ([0002] teaches “a detecting method for detecting internal State of a rechargeable battery and a detecting device Suitable for practicing said detecting method. The internal State here is meant to include deterioration state, remaining capacity”; Claims 4 & 5).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 12, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 8.
Zhang teaches “a target terminal voltage value of the target battery, a current value of 
the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current”); wherein the determining module is configured to: determine a value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment based on the current and temperature values of the target battery), and determine a reference battery of the virtual reference battery based on value of the reference initial battery parameter value of the virtual reference battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery based on value of the reference initial battery parameter of the virtual reference battery); wherein the calculation module is configured to: calculate a difference between the target battery parameter value and the reference battery parameter value ([0036]; [0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator compares and determines differences between the measure values and the reference profile modelled parameter values):); and wherein the determining module is further configured to determine, based on the difference, that the target battery is micro-short-circuited ([0008]; [0036]; [0042]; i.e., the comparator determines and compares differences between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”
	Zhang does not explicitly teach “determine a state-of-charge change value of the virtual reference battery; and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery”.
	Roumi teaches “determine a state-of-charge change value of the virtual reference battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value of the virtual reference battery can be determined); and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “determine 
a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
Kawakami teaches “determine a reference terminal voltage value of the 
virtual reference battery at the specified moment based on the reference remaining battery capacity ([0010]; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 14, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 12.
	Zhang teaches “the determining module is configured to: calculate difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery (Figure 6; [0005]; [0036]; 0042]; [0043]; i.e., voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery); and determine that the target battery is micro-short-circuited ([0006]).”
	Zhang does not explicitly teach “calculate a battery capacity difference; and battery capacities of the virtual reference battery and the target battery”.
	Roumi teaches “calculate a battery capacity difference ([0129]; [0147]; [0189]); and battery capacities of the virtual reference battery and the target battery ([0002]; [0012]; [0147]; i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); and if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ([0184] teaches “If the short detection occurs during charging of the battery cell 210, the battery pack monitoring and management component 204 stops the charging of the battery pack 106, and may even apply a load to the entire battery pack 106 to assist discharging shorted Cell 2. The discharging of Cell 2 to Cells 1 and 3 can be accomplished by adjusting the output voltage of the circuitry of Cells 1, 2 and 3”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “remaining battery capacity of the virtual reference battery and the target battery “.
Kawakami teaches “remaining battery capacity of the virtual reference battery and the 
target battery (Figure 4, #S324; [0010] teaches “The term “remaining capacity' of the rechargeable battery is meant a presently Stored electricity quantity which can be discharged”; [0053]; Claims 4 & 5; i.e., basic data are obtained by way of computer simulation; and therefore, remaining battery capacity of the virtual reference battery and the 
target battery can be obtained).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 16, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 15.
	Zhang teaches “a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0041]) wherein determining a reference battery parameter value of the virtual reference battery comprises: determining a value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery (Figures 4-12; [0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles  of various battery shorting behaviors (“virtual reference battery”) were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Figures 4-6 shows value of the target battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves. Since, the shorting behaviors of the target battery is studied and modeled, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment), and the reference initial battery parameter of the virtual reference battery ([0036]; [0042]); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines … a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values); the target terminal voltage value (Figure 6); and determining, based on the difference, that the target battery is micro-short-circuited ([0042]; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”)).” 
	Zhang does not explicitly teach “A computer-readable storage medium; determining a state-of-charge change value of the virtual reference battery; determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery; and calculating a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity”.
Roumi teaches “A computer-readable storage medium ([0138]; [0200]); determining a 
state-of-charge change value of the virtual reference Battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value  of the virtual reference battery can be determined); determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value); and calculating a battery capacity difference between the target battery capacity and the reference battery capacity ([0009] teaches “a battery state of health is predicted by measuring the difference between a measured battery parameter and a mean desired battery parameter (based on statistical data points from similar batteries in similar conditions or based on statistical data points expected from the same battery based on the battery’s history and computer modeling)”; [0119]; [0147]; i.e., State of health (SOH) is a measure of a battery’s capacity capability to deliver its specified output, and the SOH can be predicted or calculated by measuring the difference between a measured battery parameter and a mean desired battery parameter based on computer modeling).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “calculating a 
target remaining battery capacity of the target battery based on the target terminal voltage value; and remaining battery capacity of the virtual reference battery“.
Kawakami teaches “calculating a target remaining battery capacity of the target 
battery based on the target terminal voltage value ([0010]; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating
voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”) and, “remaining battery capacity of the virtual reference battery ([0002] teaches “a detecting method for detecting internal State of a rechargeable battery and a detecting device Suitable for practicing said detecting method. The internal state here is meant to include deterioration state, remaining capacity”; Claim 5 teaches “basic data are obtained by way of computer simulation”; Claims 4 & 5).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

As to claim 19, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 15.
Zhang teaches “the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature,
energy (e.g., heat), voltage, current”); wherein determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (Figures 4-12; ; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang; [0036]; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, a person skill in the art would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator  determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given) comprises: determining a value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery value within duration between the specified moment and the initial moment based on the current and temperature values of the target battery), and determining a reference battery of the virtual reference battery based on value of the reference initial battery parameter of the virtual reference battery (Figures 4-12; [0036]; [0042]; i.e., the shorting behaviors of the target battery is studied and modeled, and therefore, a person skill in the art would be able to determine value of the modeled (“virtual reference battery”) battery based on value of the reference initial battery parameter of the virtual reference battery); and determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference battery and the current value (Figures 4-12; [0036]; [0042]; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited comprises ([0036]; [0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator compares differences between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”): calculating a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005]; [0042]; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited), and determining, based on the voltage difference, that the target battery is micro-short-circuited (Figure 6; [0008]; [0036]; [0042]; [0043]; i.e.,  voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery. Based on the voltage difference, whether a target battery is micro-short-circuited can be determined).”   
	Zhang does not explicitly teach “A computer-readable storage medium; and determining a reference battery capacity of the virtual reference battery; determining a state-of-charge change value of the virtual reference battery; and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery”.
	Roumi teaches “A computer-readable storage medium ([0138]; [0200]); determining a state-of-charge change value of the virtual reference battery ([0007]; [0012]; [0124]; [0147] teaches “state of health and state of charge before and after charging or discharging may be estimated from numerical models based upon operating conditions”; i.e., the computing device simulated and modeled a real battery using measured parameter values of each battery cell. Therefore, a state-of-charge change value  of the virtual reference battery can be determined); and determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value the reference initial battery parameter of the virtual reference battery ([0012]; [0119]; [0124]; [0148] teaches “Examples of operational parameters at the level of the battery pack 106 may include, but are not limited to, a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack current profile, a pack voltage profile”; i.e., a reference battery capacity of the virtual reference battery can be determined by modeling the State of Health (SOH) of a real battery. SOH is a measure of a battery’s capacity capability to deliver its specified output. Roumi’s battery has a pack or a cell charging start time, and therefore, initial state-of-charge value can be determined. Hence, a reference battery capacity of the virtual reference battery can be determined based on an initial state-of-charge value”).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang and Roumi does not explicitly teach “determining 
a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
Kawakami teaches “determining a reference terminal voltage value of the 
virtual reference battery at the specified moment based on the reference remaining battery capacity ([0010]; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; Claims 4 & 5).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami. The combination would improve the detection of the state of health of the rechargeable battery and power storage system (Kawakami, [0303]).

	Claims 3-4, 6, 10-11, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833” and “Kawakami US 20140376137”, in further view of “Wang US 20140376137”. 
As to claim 3, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 2.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining, that the target battery is micro-short-circuited ([0006]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; and calculating a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “the battery capacity difference ([0147]); and calculating a target 
difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 4, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 2.
Zhang teaches “the specified moment comprises a first moment and a second moment 
(Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining  that the target battery is micro-short-circuited ([0006] teaches “a method for detecting, monitoring and reacting to short circuiting in a battery or cell includes the steps of
detecting a behavior of the battery; comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short”) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculating a voltage value of the target battery within the ∆T1, and determining a micro-short circuit resistance of the target battery with reference to the currently value ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current, resistance”); and determining that the target battery is micro-short-circuited ([0006] teaches “comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short based on the comparison”; [0043]).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; calculating a target difference between the second battery capacity difference and the first battery capacity difference; and calculating an average voltage value of the target battery”.  
	Roumi teaches “the battery capacity difference ([0147]); calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”); calculating an average voltage value of the target battery ([0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Zhang and Kawakami in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a 
leakage current value of the target battery; and determining a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determining a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 6, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 5.
	Zhang teaches “determining that the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “if the voltage difference is greater than a preset voltage threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “if the voltage difference is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), determining that the target battery is micro-short-circuited ([0035]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 10, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 9.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein the determining module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); and that the target battery is micro-short-circuited ([0006]).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; and calculate a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “the battery capacity difference ([0147]); and calculate a target 
difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 11, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 9.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein the calculation module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculate a voltage value of the target battery within the duration, and determine a micro-short circuit resistance of the target battery with reference to the currently value ([0006] teaches “teaches “a method for detecting, monitoring and reacting to short circuiting in a battery or cell includes the steps of detecting a behavior of the battery; comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short”; [0036]); and determining module is configured to: determine that the target battery is micro-short-circuited ([0006]; [0043]).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; calculate a target difference between the second battery capacity difference and the first battery capacity difference; and calculate an average voltage value of the target battery”.  
	Roumi teaches “the battery capacity difference ([0147]); calculate a target difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”); calculate an average voltage value of the target battery ([0011]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a 
leakage current value of the target battery; and determine a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determine a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 13, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 12.
	Zhang teaches “the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold”.
	Wang teaches “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), the target battery is micro-short-circuited ([0035]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 17, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 16.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining, that the target battery is micro-short-circuited ([0006]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10).”  
	Zhang does not explicitly teach “A computer-readable storage medium; based on the battery capacity difference; and calculating a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “A computer-readable storage medium ([0138]; [0200]); based on the 
battery  capacity difference ([0147]; [0184]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); and calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 18, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 16.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H, 4-12; [0026]; [0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining  that the target battery is micro-short-circuited ([0006] teaches “a method for detecting, monitoring and reacting to short circuiting in a battery or cell … determining the type of short”) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculating a voltage value of the target battery within the ∆T1, and determining a micro-short circuit resistance of the target battery with reference to the currently value ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current, resistance”); and determining that the target battery is micro-short-circuited ([0006] teaches “comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short based on the comparison”; [0043]).”  
	Zhang does not explicitly teach “A computer-readable storage medium ([0138]; [0200]); based on the battery capacity difference; calculating a target difference between the second battery capacity difference and the first battery capacity difference; and calculating an average voltage value of the target battery”.  
	Roumi teaches “A computer-readable storage medium ([0138]; [0200]); based on the battery capacity difference ([0147]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”); calculating an average voltage value of the target battery ([0011]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “a 
leakage current value of the target battery; and determining a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determining a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

As to claim 20, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 19.
	Zhang teaches “determining that the target battery is micro-short-circuited ([0042]).”
	Zhang does not explicitly teach “A computer-readable storage medium”.
	Roumi teaches “A computer-readable storage medium ([0138]; [0200]).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi. The combination would improve calculation of voltage difference between batteries and efficiently detect the soft electrical shorts in an electronic device or a group of batteries.
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “if the voltage difference is greater than a preset voltage threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “if the voltage difference is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), determining that the target battery is micro-short-circuited ([0035]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang. The combination would improve the detection of electrical leakage path in a
battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                            

/TARUN SINHA/Primary Examiner, Art Unit 2863